Citation Nr: 9923751	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  95-31 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Improved Death Pension benefits in the amount of $3,679.


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from April 1951 to 
March 1955; he died on May [redacted], 1983.  The appellant 
is his widow. 

This matter arises from various decisions rendered since 
January 1994 by the Department of Veterans Affairs (VA) 
Committee on Waivers and Compromises (COWC) at the Muskogee, 
Oklahoma, Regional Office (RO), which held that recovery of 
the overpayment at issue would not violate the principles of 
equity and good conscience.  This case previously was 
remanded to the RO in July 1998 for additional development 
and adjudication.  The requested actions were accomplished to 
the extent possible, and the case then was returned to the 
Board for final appellate consideration.  


FINDINGS OF FACT

1.  The appellant first was awarded Improved Death Pension 
benefits effective January 1, 1987.  

2.  On an annual Eligibility Verification Report (EVR) 
submitted by the appellant in February 1992, she stated that 
she anticipated wages for 1992 in the amount of $1,830.75.  
As a result, she was paid pension at the rate of $260 monthly 
from January 1, 1992, through November 30, 1992, and $273 
monthly from December 1, 1992, through February 28, 1993.  

3.  On her EVR submitted in February 1993, the appellant 
reported that she had earned $8,215.08 during 1992, and that 
her earnings for 1993 were unknown; she indicated that her 
income was based upon commissions from real estate sales.  
Her earnings were used to recalculate her countable income 
retroactively for pension purposes beginning January 1, 1992, 
and an overpayment of $3,679 ensued.  

4.  The appellant was at fault in the creation of the 
overpayment at issue.  

5.  The appellant has failed to report her current income.  
6.  Recovery of the overpayment at issue would not subject 
the appellant to undue economic hardship.  

7.  Collection of the instant indebtedness would not defeat 
the purpose for which the pension program is intended.  

8.  The appellant's failure to make restitution would result 
in her unfair financial gain.  

9.  The appellant did not relinquish a valuable right or 
otherwise incur a legal obligation in choosing to receive 
pension benefits from VA. 


CONCLUSION OF LAW

Recovery of the overpayment of Improved Death Pension 
benefits in the amount of $3,679 would not be against the 
principles of equity and good conscience.  38 U.S.C.A. 
§§ 5107, 5302 (West 1991); 38 C.F.R. §§ 1.963, 1.965 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds the appellant's 
claim to be "well grounded."  That is, it is plausible and 
capable of substantiation.  Moreover, it appears that all 
relevant facts have been properly developed to the extent 
possible, and that the case is ready for appellate 
consideration.  See 38 U.S.C.A. § 5107(a).  In this regard, 
the Board observes that the appellant was given multiple 
opportunities to furnish information regarding her monthly 
income and expenses, but she failed to do so.  

The Board notes that the appellant has not questioned the 
validity of the indebtedness at issue; instead, her 
contentions go to the question of her relative degree of 
fault in the creation of the debt.  Because the appellant has 
not questioned the validity of the indebtedness, and because 
the Board is satisfied that the debt was properly created, 
that question need not be examined further.  See Schaper v. 
Derwinski, 1 Vet. App. 430, 434 (1991).  Also of note is that 
the RO considered the facts in this case, and concluded that 
the appellant had not demonstrated fraud, willful 
misrepresentation, or bad faith in the creation of the 
overpayment now at issue.  Notwithstanding this, however, the 
Board must render an independent determination in this 
regard.  See Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  
Since there appears to be no indication of an intent to 
deceive or to seek unfair advantage by the appellant, no 
legal bar to the benefit now sought is present.  Id.  

The sole question for Board consideration is whether it would 
be against equity and good conscience for VA to require 
repayment of the instant indebtedness.  In this regard, there 
shall be no recovery of such an indebtedness under laws 
administered 
by the Secretary of Veterans Affairs when it is determined 
that such recovery would be against equity and good 
conscience.  See 38 U.S.C.A. § 5302(a).  The phrase 
"equity and good conscience" means arriving at a fair 
decision between the obligor and the Government.  See 
38 C.F.R. § 1.965(a).  In making such a decision, 
consideration will be given to such things as the relative 
fault of the debtor vis-à-vis VA, whether collection of the 
debt would deprive the debtor of life's basic necessities, 
whether withholding all or part of the appellant's monetary 
benefits by way of recoupment would nullify the objective for 
which such benefits were intended, whether failure to make 
restitution would result in unfair gain to the debtor, and 
whether the appellant's reliance on VA benefits resulted in 
her relinquishment of a valuable right or her incurrence of a 
legal obligation.  Id.  

The indebtedness at issue resulted from the appellant's 
failure to notify VA promptly of changes in her annual 
income.  On various EVRs submitted by the appellant between 
1988 and 1993, she reported earnings from her employment for 
the year preceding the date of a given EVR, and indicated 
that her projected earnings for the filing year were unknown.  
As a result, the RO projected her anticipated income for 1992 
to be much less than that actually received.  In this regard, 
the RO was on notice that the appellant's income was subject 
to annual fluctuations; nonetheless, the RO paid the 
appellant Improved Death Pension benefits for calendar year 
1992 based upon a relatively low projected income figure.  As 
such, both the appellant and VA were at fault in the creation 
of the debt; the appellant's fault lay in her failure to 
notify VA promptly when her commissions exceeded her 
projected annual income for 1992, while VA failed to more 
accurately project the appellant's countable income. 

Notwithstanding the relative degree of fault by both the 
appellant and VA in the 
creation of the indebtedness at issue, the more pressing 
question is whether collection of the indebtedness would 
deprive the appellant of life's basic necessities.  The 
appellant contends that it would, given her advancing age.  
However, she offers no supporting information in this regard.  
On at least two occasions, the appellant was requested to 
submit VA Form 20-5655, Financial Status Report.  Despite 
this, she failed to do so.  Moreover, the appellant was 
notified in the Board's remand dated July 29, 1998, that her 
failure to submit such information might adversely affect her 
claim.  Given the lack of evidence regarding the appellant's 
monthly income and expenses, and because the lack of such 
evidence is due solely to inaction by the appellant, the 
Board must conclude that recoupment of the indebtedness would 
not subject the appellant to undue economic hardship. 

Of further note is that there is no indication that 
recoupment of the indebtedness at issue would nullify the 
objective for which the Improved Death Pension program was 
intended.  The appellant currently is not receiving pension 
benefits because her income exceeds the maximum income limit 
established by law.  See 38 U.S.C.A. § 1541 (West 1991).  
Moreover, there is no indication that the appellant either 
relinquished a valuable right or incurred any additional 
legal obligation by relying upon the VA Improved Death 
Pension program. 

In view of the foregoing, it follows that collection of the 
indebtedness at issue would not violate the principles of 
equity and good conscience.  Thus, the Board need not visit 
the question of whether the appellant was unjustly enriched 
by her receipt of VA pension benefits.  In this regard, the 
appellant's fault, coupled with her failure to demonstrate an 
inability to repay the indebtedness, overrides other 
equitable considerations.  


ORDER

Waiver of recovery of the Improved Death Pension indebtedness 
in the amount of $3,679 is denied.  




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 


